                    CIVIL CAUSE FOR STATUS CONFERENCE


BEFORE: JUDGE FEUERSTEIN


DATE: December 2, 2020                                     TIME: 11:15 am (30 MINUTES)


CASE NUMBER:          2:10-4334-SJF-ARL                                               FILED
                                                                                      CLERK

CASE TITLE:           Zarda -v- Altitude Express Inc.                     12:48 pm, Dec 02, 2020
                                                                              U.S. DISTRICT COURT
PLTFFS ATTY:          Gregory Antollino                                  EASTERN DISTRICT OF NEW YORK
                        X present                 not present                 LONG ISLAND OFFICE




DEFTS ATTY:           Saul Zabell
                        X present                 not present




COURT REPORTER:

COURTROOM DEPUTY: Bryan Morabito


 X     CASE CALLED.

       HEARING HELD/ CONT'D TO                                                .

       ORDER ENTERED ON THE RECORD.

OTHER: Plaintiff shall file and serve motion to amend compliant by 12/16/2020. Further telephone
conference is set for 1/13/2021 at 11:00 AM before Judge Sandra J. Feuerstein. At that time, the
parties are directed to call the teleconferencing number (877) 336-1280 and follow the automated
instructions; the access code is 7215690.
